Citation Nr: 0016013	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for a left knee disorder.  

Entitlement to service connection for a left ankle disorder.  

Entitlement to a rating greater than 10 percent disabling for 
a herniated disc at L5-S1.  

Entitlement to a rating greater than 10 percent disabling for 
residuals of a right knee injury.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active service from May 1985 to 
May 1989 and from February 1990 to June 1997.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
December 1997 which granted service connection for residuals 
of a right knee injury and a herniated disc at L5-S1 and 
assigned a 10 percent rating for each disability, and which 
denied service connection for left knee and ankle disorders.  

The December 1997 rating decision also granted service 
connection for right ear hearing loss, assigning a 
noncompensable evaluation, and denied service connection for 
left ear hearing loss.  Although a notice of disagreement 
that was received in April 1998 referred to those actions, 
his substantive appeal regarding the other issues on appeal 
did not mention his hearing loss disabilities.  The RO did 
not certify appeals relating to hearing loss for appellate 
consideration.  Therefore, no appeal regarding those issues 
is currently before the Board.  


FINDINGS OF FACT

1.  The claim for service connection for a left knee disorder 
is plausible.  

2.  The claim for service connection for a left ankle 
disorder is plausible.  

3.  The evidence shows that the service-connected herniated 
disc at L5-S1 is manifested by normal range of lumbosacral 
spine motion, no muscle spasm, and no radicular symptoms or 
recurring attacks, but by chronic, daily low back pain and 
occasional sensations in the veteran's left leg.  No 
weakness, fatigability, instability, or incoordination of the 
lumbosacral spine has been reported.  

4.  The evidence shows that the service-connected residuals 
of a right knee injury are manifested by slight limitation of 
range of flexion and stiffness and some medial joint line 
tenderness, but no instability, fatigability, incoordination, 
or weakness.  The veteran has reported some pain on overuse 
of the knee.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a left knee disorder 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim for service connection for a left ankle 
disorder is well grounded.  38 U.S.C.A. § 5107.  

3.  The herniated disc at L5-S1 is not more than 10 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.14, 
4.40, 4.45, 4.59, and Code 5293 (1999).  

4.  Residuals of a right knee injury are not more than 
10 percent disabling according to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.14, 
4.40, 4.45, 4.59, and Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran began 
complaining of back pain in 1987.  Later testing revealed a 
herniated disc with a bulge at L5-S1 without nerve root 
impingement.  The records also contain an x-ray report dated 
in October 1988 that notes a spur on the left os calcis bone; 
the radiologist indicated that a stress fracture would also 
have to be ruled out.  The remainder of the service medical 
records do not make any further reference to that finding or 
to any problem related to it.  The records do show that the 
veteran injured his left ankle in July 1992.  X-rays 
reportedly showed a suspected hairline "MT" [? metatarsal] 
fracture.  He was given a 2-week profile.  In May 1993, an 
examiner noted the veteran's complaint of bilateral knee pain 
and indicated that x-rays were negative, except for "DJD."  
An examiner in April 1995 recorded the veteran's complaint of 
left ankle pain and attributed the pain to probable stress 
reaction secondary to right knee pain with resultant overuse 
of the left foot.  A December 1995 outpatient record shows 
that the veteran had sprained his left ankle.  The examiner 
noted that there was full range of motion of the ankle and no 
instability; no pertinent abnormal clinical findings were 
recorded.  In August 1996, an examiner reported "[right and 
left] knee pain [secondary to] Degenerative changes/[right] 
knee [status post-anterior cruciate ligament] repair."  

The report of a Medical Evaluation Board in January 1997 does 
not mention any complaints or abnormal clinical findings 
referable to the veteran's left ankle.  That report does note 
that the veteran had chronic low back pain, with radiation of 
the pain down his left leg and sometimes his right leg.  He 
stated that he had trouble marching, jumping, and doing push-
ups and sit-ups, and could not lift weights up to 20 pounds 
repetitively.  The pain was also aggravated by sitting, 
standing, and laying down.  He had reportedly received 
steroid injections for the pain, but no surgery.  The 
examiner indicated that the veteran appeared to be in 
discomfort, but was not incapacitated by it.  The examination 
was reportedly within normal limits-there was full range of 
motion and the veteran was able to touch his toes and flex 
side to side.  That examiner indicated that as a result of 
the veteran's compensating with his left leg for his right 
leg pain, he had strained his left knee, as well.  Another 
service department examiner reported in January 1997 that the 
veteran had some mild degenerative disk disease of the lower 
lumbar spine, but that there was no evidence of any objective 
lumbar radiculopathy.  Still another examiner stated that 
there was subjective pain with pressure and active flexion of 
the back; the veteran's gait, however, was not affected.  
There was no effusion in the right knee and range of motion 
of the knee was described as good.  Lachman's testing 
revealed a soft endpoint, but no excessive mobility.  Another 
examiner indicated that active range of motion of the knee 
was limited 20 degrees short of normal (whether the finding 
pertained to flexion or extension was not stated).  The 
records show that the veteran underwent repair of the right 
anterior cruciate ligament, with partial medial meniscectomy.  

On VA general medical examination in July 1997, no specific 
symptoms were reported.  The examiner indicated that the 
veteran's gait, carriage, and posture were normal.  A right 
knee scar from his surgery was noted.  There was no edema of 
the extremities and the neurological examination was normal.  

A VA orthopedic examiner in August 1997 recorded the 
veteran's statement that he no longer had any swelling of his 
right knee, but that he still had some difficulty with full 
flexion.  He indicated that he would also get some pain with 
overuse.  Regarding his back, the veteran stated that he 
still had chronic low back pain which was significantly 
improved since a 1996 epidural injection, but that the pain 
was a chronic, everyday occurrence.  He reported that he 
would occasionally get a left leg sensation that was 
consistent with his pattern of radicular pain; he noted that 
it was not actually pain, but rather left his leg feeling 
weak.  He stated that he had pain and a "catching feeling" 
in his left knee on heavy use and excessive flexion and that 
his left ankle pain occurred primarily with full flexion.  

On examination of the left knee, there was no evidence of 
swelling or deformity in either knee or either ankle.  The 
examiner indicated that there was no ligamentous laxity to 
varus or valgus stress or antero-posterior stress in the 
knees.  There was no tenderness to motion of the patella and 
no crepitus behind the patella; the patella had normal 
tracking.  The examiner did note medial joint line tenderness 
of both knees, greater on the right.  Pivot shift was 
negative bilaterally.  The veteran was able to flex his left 
knee to 170 degrees and his right knee to 130 degrees "with 
a hard end feel."  

On examination of the ankles, dorsiflexion was possible to 
20 degrees and plantar flexion was accomplished to 30 degrees 
in both ankles.  There was no ligamentous laxity in either 
ankle.  The examiner did report tenderness to palpation on 
the left calcaneal Achilles region, but there were no obvious 
bony or soft tissue deformities.  Motor strength in all key 
muscle groups in both legs was 5/5, without evidence of 
atrophy or abnormal tone.  On range of motion testing of the 
veteran's back, he was able to flex forward to 100 degrees 
and extend his back to 30 degrees.  Bilateral rotation was 
possible to 25 degrees and lateral bending was accomplished 
to 30 degrees bilaterally.  No paraspinal deformity was 
noted.  There was no step-off, no swelling, and no spasm.  
The examiner did record tenderness to palpation along the 
left iliolumbar ligament on the iliac crest to the spinous 
process of L4-5.  Supine straight leg raise testing was 
possible to 70 degrees bilaterally, although without 
radicular symptoms; seated straight leg raise testing was 
negative.  The examiner noted that the veteran was able to 
ambulate normally, without assistive device and without any 
deviation.  He was able to toe walk, heel walk, and tandem 
heel walk without difficulty.  Sensation appeared intact to 
light touch and pinprick in both lower extremities.  Lower 
extremity reflexes were all 2+.  Finally, the examiner 
commented that, "Any [sic] weakness, fatigue or 
incoordination is noted in this exam.  With flare-ups he may 
have decreased range of motion but this cannot be quantified 
further without examining him at that time."  The examiner's 
impression included, "Left knee appears normal by objective 
findings with minimal medial joint line tenderness.  An x-ray 
was ordered to rule out degenerative early arthritic 
changes."  The x-ray of the left knee was reportedly 
negative; the right knee x-ray was consistent with the 
previous surgery.  The examiner did not further characterize 
the impairment due to the right knee disability.  His 
assessment also indicated that the veteran's left ankle had a 
tight Achilles tendon.  

The veteran submitted a report by a private orthopedic 
examiner dated in May 1998.  The examiner stated that he had 
reviewed the veteran's VA records and the provisions of the 
Rating Schedule.  He noted the veteran's report that he was 
"still quite sore with his low back" and that he had pain 
"with any type of bending or heavy lifting-type 
activities."  The veteran felt that the pain radiated down 
his left leg and occasionally in his right leg.  The veteran 
denied any numbness or tingling in his toes.  On examination 
of the veteran's back, the examiner was unable to localize 
any tenderness.  He stated that the veteran was "extremely 
limited" on forward flexion, however, indicating that the 
veteran lacked about a foot of being able to touch the floor 
without bending his knees, with flexion to about 80 degrees 
"at most."  Extension was possible to 20 degrees, with 
lateral flexion to 25 degrees.  The examiner noted regarding 
the limitation of flexion that the veteran had extremely 
tight hamstring muscles.  Neurologic testing, including 
straight leg raise testing, was normal, as was muscle 
strength.  The examiner reported that the veteran's right 
knee was stable to varus and valgus stress; Lachman's sign 
was negative and there was "just a trace pivot shift."  
There was no tenderness over the patellar tendon or the 
patella, nor any significant crepitus at the patellofemoral 
joint, although there was some mild medial joint line 
tenderness.  The examiner indicated that extension of the 
knee was "just about full" and that flexion was possible to 
125 degrees.  The veteran also reported residual stiffness in 
the knee.  The examiner also indicated that there was full 
range of motion of the left knee and left ankle.  The veteran 
reported occasional pain in the left knee that he (the 
veteran) attributed to his favoring his right knee for such a 
long period of time.  

The private examiner concluded that the veteran had moderate 
limitation of motion of his lumbar spine and that he was very 
stiff in forward flexion.  The examiner also opined that that 

put him in the 20% category of disability, and in 
terms of his intervertebral disc syndrome pain, I 
think this is moderate.  He is having recurring 
attacks and he actually, I think, he may be a 
candidate for consideration for possibly a disc 
excision or possibly a fusion because of his what 
appears to be chronic discogenic back pain.  I 
think this puts him in the moderate category, which 
is, again 20%.  In terms of his knee, he had both 
cartilage removal and has residual stiffness after 
[anterior cruciate ligament] reconstruction.  
Having the cartilage removal gives him a 10% 
disability rating, and I think the residual 
stiffness gives him also an additional at least 
10 percent disability rating because of his 
inability to squat or obtain full motion.

Analysis 

? Service connection issues (left knee and left ankle 
disorders)

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  

In light of the clinical and x-ray findings that were 
reported regarding the veteran's left knee and left ankle 
during service and his continued complaints concerning those 
joints since service, the Board finds that the veteran's 
claims for service connection for left knee and left ankle 
disabilities are plausible.  Therefore, the Board concludes 
that they are well grounded.  

Once a claim has been determined to be well grounded, VA has 
a duty to assist the veteran in developing evidence in 
conjunction with his claim.  38 U.S.C.A. § 5107(a).  These 
issues will be further addressed in the Remand that follows 
this decision.  

? Higher ratings

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
The Board finds that the veteran's claims concerning these 
issues are well grounded.  In addition, there is no 
indication that there are additional, unsecured records that 
would be helpful in this case.  Therefore, the Board has no 
further duty to assist the veteran in developing his claims.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

In evaluating the degree of disability the Board must 
consider the clinical findings of functional loss as well as 
functional loss due to pain.  Functional loss due to pain may 
be found if supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less or greater movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

Regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted the distinction between a claim for an increased rating 
for a service-connected disability and an appeal from the 
initial rating assigned for a disability upon service 
connection.  Inasmuch as the ratings for the veteran's 
service-connected disabilities were the initial ratings 
assigned for the disabilities and were made effective from 
the date of receipt of the veteran's claim for service 
connection, the Board will evaluate the level of impairment 
due to each of the disabilities throughout the entire period, 
considering the possibility of staged ratings, as provided by 
the Court in Fenderson.  

Herniated disc at L5-S1

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  Severe 
limitation of motion is required for a 40 percent evaluation.  
38 C.F.R. § 4.71a, Code 5292. 

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warrants a 60 percent rating.  A 40 percent evaluation is to 
be assigned when the intervertebral disc syndrome is severe, 
when there are recurring attacks, with only intermittent 
relief.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  A 
10 percent evaluation is appropriate for mild intervertebral 
disc syndrome.  Postoperative, cured intervertebral disc 
syndrome is to be rated 0 percent disabling.  Code 5293.  

The evaluation of a the same disability under various 
diagnoses is to be avoided.  Disability from injuries to the 
muscles, nerves, and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Both use of 
manifestations not resulting from service connected disease 
or injury in establishing the service connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  

At the time of the veteran's separation from service in early 
1997, examination showed that the veteran complained of 
persistent back pain that radiated into his legs.  He also 
reported having trouble with strenuous exercise.  Examiners 
noted that range of back motion was full, that the veteran 
was able to touch his toes and flex side to side, and that 
there were no neurological findings indicative of radicular 
symptoms.  

On VA examination in July and August 1997, the veteran stated 
that his chronic back pain was considerably improved since an 
epidural injection in 1996.  He described his low back pain 
as a chronic, daily occurrence, with periodic sensations in 
his left leg.  On examination, no limitation of range of 
motion or muscle spasm was noted by the examiner.  Straight 
leg raise testing did not elicit any radicular symptoms.  The 
veteran was able to ambulate without difficulty.  Sensation 
was normal.  Essentially no pertinent abnormal clinical 
findings were recorded.  The examiner's comment regarding any 
current weakness, fatigue or incoordination was unclear.  But 
in light of the completely normal clinical findings that were 
recorded, the Board interprets his statement as indicating 
that none of those abnormalities was present.  

The Board notes that the 1998 private examiner characterized 
the limitation of lumbar flexion variously as "extremely 
severe" and "moderate."  Nevertheless, he quantified that 
forward flexion of the veteran's by goniometer at 80 degrees.  
Moreover, the examiner appeared to indicate that the 
limitation of flexion was due to extremely tight hamstring 
muscles, rather than due to pain or any other aspect of the 
back disability.  Although the private examiner noted the 
veteran's report of pain with any type of bending, neither 
that examiner nor any other examiner has reported any painful 
motion.  It is, of course, incumbent on the Board to evaluate 
all of the evidence, including characterizations by examiners 
of the veteran's degree of impairment.  In this case, 
however, the private examiner's characterizations regarding 
the severity of the veteran's limitation of back flexion 
appear to be out of proportion to the clinical findings even 
he reported.  Also, although he indicated that the veteran 
appeared "stiff" in forward flexion, the Board considers 
the clinical findings that were reported by that examiner, 
particularly when considered in conjunction with the 
completely normal clinical findings noted by the 1997 VA 
examiners, as indicative of not more than slight limitation 
of flexion.  

Applying the evidence of record to the pertinent rating 
criteria, the Board finds that the absence of medical 
evidence of more than slight limitation of motion of the 
veteran's lumbar spine is commensurate with not more than a 
10 percent rating on that basis.  Code 5292.  

Considering the provisions of Code 5293, no examiner since 
service, other than the 1998 private examiner, has indicated 
that the veteran has any radicular symptoms and some 
examiners specifically stated that there were no radicular 
symptoms.  Although that examiner recorded the veteran's 
report of pain radiating into his legs and other examiners 
have noted the veteran's report of "sensations" in his left 
leg, no examiner since service, including the 1998 private 
physician, has noted any abnormal clinical neurological 
findings.  There is no evidence that the veteran experiences 
muscle spasms due to the back disability.  Neither is there 
any evidence that he has characteristic "recurring attacks" 
due to the disability, despite the 1998 examiner's statement 
that he does have such attacks; in fact, the veteran himself 
has stated that his symptoms are a chronic, daily occurrence.  
The Board finds that the manifestations of his service-
connected degenerative disk disease are best characterized as 
being no more than mild, warranting assignment of a 
10 percent rating under the provisions of Code 5293.  The 
evidence does not show that the criteria for a 30 percent 
rating are met or that the disability picture more nearly 
approximates that required for a 30 percent rating.  

The Board has considered the provisions of §§ 4.40, 4.45.  
While the 1998 private physician noted the veteran's report 
that he had pain with any type of bending or heavy lifting, 
no examiner has reported any painful motion.  No examiner has 
indicated that the veteran experienced any weakness, 
instability, or incoordination of his back due to the 
disability and no examiner other than the 1998 examiner has 
characterized the disability as being productive of 
significant functional impairment.  Considering the reported 
clinical evidence and the veteran's own reported symptoms, 
the Board finds that record does not show that he has 
significant impairment due to any of the factors set forth in 
§§ 4.40, 4.45 as would warrant a greater rating on that 
basis.  

The question remains whether the veteran could be assigned 
separate ratings of 10 percent based on motion limitation and 
intervertebral disc syndrome.  The General Counsel for VA has 
held that Diagnostic Code 5293, intervertebral disc syndrome, 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the vertebrae.  
VAOPGCPREC 36-97 (December 12, 1997).  Since Code 5293 
involves loss of motion, it is clear that separate ratings 
could not be assigned without violating the prohibition 
against pyramiding as provided for in § 4.14.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

The Board concludes that the service-connected residuals of 
the veteran's herniated lumbosacral disc have not been more 
than 10 percent disabling at any time since his separation 
from service.  A rating greater than 10 percent for the 
disability, therefore, may not be assigned.  

Residuals of a right knee injury

A number of diagnostic codes are potentially applicable in 
this case.  For dislocation of the semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint, a 20 percent evaluation is warranted.  Code 5258.  For 
symptomatic postoperative residuals of removal of semilunar 
cartilage, a 10 percent rating is assigned.  Code 5259.  

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A noncompensable evaluation is 
to be assigned for limitation of flexion to 60 degrees or 
more.  Code 5260.  

For limitation of extension to 15 degrees, a 20 percent 
rating is appropriate.  Limitation to 10 degrees warrants a 
10 percent evaluation.  A noncompensable rating is to be 
assigned where the limitation of extension is to 5 degrees or 
less.  Code 5261.  

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 30 percent evaluation for 
severe impairment, a 20 percent rating if the impairment is 
moderate, and a 10 percent evaluation if the impairment is 
slight.  Code 5257.  

Although examiners have noted some limitation of flexion and 
"stiffness" of the veteran's right knee, that limitation is 
far less than that required for a compensable evaluation 
under Code 5260.  In addition, there is no evidence of 
limitation of extension of the knee; see Code 5261.  
Accordingly, the veteran would not even qualify for a 
compensable evaluation on the basis of limitation of motion.  

While the veteran has had surgery on his right knee which 
included removal of cartilage, Code 5259 does not provide for 
more than a 10 percent rating.  In addition, even if the 
veteran still has some dislocated knee cartilage (the medical 
evidence does not indicate that there is any), there is no 
evidence that he has any episodes of "locking," pain, and 
effusion into the joint so as to warrant a 20 percent rating 
under the provisions of Code 5268.  The Board notes that the 
1998 private examiner has suggested that a 10 percent rating 
should be assigned based simply on the fact that the veteran 
underwent cartilage removal.  However, as discussed above, 
Code 5259 requires symptomatic residuals of the cartilage 
removal for assignment of a compensable rating on that basis.  
The evidence does not show that the veteran currently has any 
symptoms referable to the in-service cartilage removal.  

Code 5257 provides for evaluating a knee disability on the 
basis of "other impairment," e.g., recurrent subluxation or 
instability.  However, the only abnormal clinical findings 
reported for the veteran's right knee on either the Medical 
Evaluation Board report or the report of the 1997 VA 
compensation examination were the slight limitation of 
flexion noted above and some medial joint line tenderness.  
Examiners on both occasions recorded no abnormal mobility or 
instability of the knee.  Lower extremity muscle strength has 
been noted to be normal-no weakness has been reported.  
Examiners have indicated that the veteran's gait was normal.  
In fact, the veteran himself has described his symptoms only 
as the development of some pain in the knee on overuse.  

In light of the nearly normal clinical findings that have 
been reported by both the Medical Evaluation Board and VA and 
non-VA examiners since service and considering the veteran's 
rather minimal complaints regarding his right knee, even on 
use, the Board finds that the overall level of impairment due 
to the service-connected right knee disability has remained 
not more than mild since his separation from service.  
Accordingly, a rating greater than 10 percent is not 
warranted for the knee disability at any point during the 
pertinent time period under the provisions of Code 5257.  
Inasmuch as the preponderance of the evidence is against a 
rating greater than the currently assigned 10 percent, the 
provisions of 38 U.S.C.A. § 5107(b) concerning affording the 
veteran the benefit of the doubt are not applicable.  


ORDER

The claim for service connection for a left knee disorder is 
well grounded.  

The claim for service connection for a left ankle disorder is 
well grounded.  

A rating greater than 10 percent for a herniated disc at L5-
S1 is denied.  

A rating greater than 10 percent for residuals of a right 
knee injury is denied.  


REMAND

As discussed above, the veteran's claims for service 
connection for left knee and left ankle disorders are well 
grounded.  Accordingly, VA has a duty to assist him in 
developing evidence in conjunction with his claims.  

Review of the record discloses that examiners in service in 
1997 and VA examiners later in 1997 noted contrasting 
clinical findings, as well as x-ray findings.  In light of 
the veteran's continuing reported symptomatology regarding 
his left knee and ankle, the Board believes that an 
additional orthopedic examination would be helpful to resolve 
this inconsistency and to determine whether the veteran does, 
in fact, now have a left knee or left ankle disorder and 
whether any current disorder is related to the symptoms and 
clinical findings reported in service or to a service-
connected disability.  

Therefore, this case as to these issues is REMANDED for the 
following additional actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-date 
records of any examination or treatment, VA or non-
VA, that the veteran has received for left knee or 
ankle disorders.  All records so received should be 
associated with the claims file.  

2.  The RO should then schedule the veteran for an 
orthopedic examination of the veteran's left knee 
and left ankle.  All indicated tests, including x-
rays, should be accomplished.  The claims folder 
and a copy of this REMAND must be made available to 
and be reviewed by the examiner in conjunction with 
the examination.  The examiner's report should 
fully set forth all current complaints and 
pertinent clinical findings regarding the veteran's 
left knee and left ankle.  The examiner's report 
should indicate: 

a.  whether or not the veteran currently has 
any chronic disorder of the left knee or left 
ankle, and

b.  whether it is at least as likely as not 
that any current left knee or left ankle 
disorder 

i.  is related to the clinical 
findings and symptoms that were 
reported in service, or 

ii.  is otherwise due to the 
service-connected herniated 
disc and/or right knee 
disabilities.  

If current x-rays do not demonstrate any pertinent 
abnormal findings, the examiner should, to the 
extent possible, distinguish the current x-ray 
findings from those that were reported in service.  
All opinions expressed should be supported by 
reference to pertinent evidence.  

3.  Upon completion of the requested development of 
the record, the RO should again consider the 
veteran's claim, with particular consideration of 
the provisions of 38 C.F.R. § 3.310.  If action 
taken remains adverse to the veteran, he and his 
accredited representative should be furnished a 
supplemental statement of the case concerning all 
evidence added to the record since the supplemental 
statement of the case, including the provisions of 
38 C.F.R. § 3.310, and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

